On demurrer to a complaint in an action for libel, containing the averment authorized by section 164 of the Code, that the words complained of were published “ concerning the plaintiff,” the court is bound to assume that the article referred to the plaintiff; and the plaintiff, under such a complaint, may prove they were spoken of and concerning him.Where the words alleged in a complaint in an action for libel are fairly susceptible of a construction which would render them libellous, the complaint will be sustained upon demurrer, although the words may also be interpreted in a way which would render them innocent.On appeal from an order rendering judgment on a demurrer as frivolous, the order will not be reversed unless the court are of opinion that the demurrer was well taken. It will not be reversed merely because the court may think it was not frivolous. Laverty v. Griswold, 12 N. Y. Leg. Obs. 316. (Reported in 5 Abb. Pr. R. 498.)